DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including a leakage treatment member for an exhaust aftertreatment system for treating exhaust from an internal combustion engine, comprising: an exhaust aftertreatment component for aftertreatment of any leakage of exhaust gases past said aftertreatment unit in said fluid passage.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Applicant’s arguments, filed May 03, 2022, with respect to Claims 1-19 have been fully considered and are persuasive.  Accordingly, the Office Action mailed on February 03, 2022 has been withdrawn.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patents: Uchimura et al. (Pat./Pub. No. US 2014/0356242), Suzuki et al. (Pat./Pub. No. JP 2014202188A), and Okabe et al. (Pat./Pub. No. EP 2388453A1), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        August 12, 2022